DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 11/2/2021.  Claims 4-7, 9, 11-13, 15, 18-34, and 36 have been previously canceled.  Claims 1-3, 8, 10, 14, 16-17, 35, and 37-43 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection made in view of newly cited Chen, IV et al. (U.S. Publication US 2019/0319686 A1; hereafter referred to as Chen).
The independent claims 1 and 35 have been amended to remove multiple claimed alternatives that had been previously rejected.  It is believed that the remaining alternatives are rendered obvious in view of the teachings of Chen.  Applicant’s remarks label certain claimed alternatives as Limitations A-E.  It is noted that in order to render obvious the independent claims including these alternative Limitations A-E, the prior art need only render obvious one of the alternative Limitations A-E.  Regarding Limitations A and D, the claims have been amended to require ranking cells based on a number of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10, 14, 16-17, 35, 37, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Publication US 2016/0262077 A1, as cited by the Applicant’s IDS filed 3/17/2020) in view of Chen, IV et al. (U.S. Publication US 2019/0319686 A1; hereafter referred to as Chen) and Khirallah et al. (U.S. Publication US 2019/0182683 A1).
With respect to claims 1 and 35, Zhang et al. discloses a terminal comprising modules executed via a storage, a processor, and a computer program stored on the storage and executable on the processor to implement a method of cell selection/cell reselection (See the abstract, page 2 paragraph 25, page 2 paragraph 28, and Figures 1 and 2 of Zhang et al. for reference to a UE 130, which is a terminal, comprising modules executed via a memory storing instructions executed by a processor to perform a method of cell selection and cell reselection in the IDLE mode).  Zhang et al. also discloses acquiring measurement configuration information of one or more beams, (See pages 4-5 paragraphs 41-42 of Zhang et al. for reference to system information being broadcasted by an eNB to the UE including information on thresholds to be used when performing measurements).  Zhang et al. further discloses measuring one or more beams to acquire a measurement result of each of the one or more beams (See page 3 paragraph 29, page 3 paragraph 31 and Figure 2 of Zhang et al. for reference to performing measurements on control beams of different cells when performing cell selection and cell reselection).  Zhang et al. also discloses performing, based on the measurement result of each of the one or more beams, the cell selection /cell reselection of a cell in which the terminal camps when the terminal is in an idle state (See page 3 paragraph 29, page 3 paragraph 31 and Figure 2 of Zhang et al. for reference to the UE selecting a cell and reselecting a cell in the IDLE mode based on the measurements of the beams in the cells).  Zhang et al. further discloses wherein performing, based on the measurement result of each of the one or more beams, the cell selection /cell reselection of a cell in which the terminal camps when the terminal is in an idle state, comprises: performing a ranking for the cell reselection based on the measurement result of each of the one or more beams; performing, based on a result of the ranking, the cell reselection of the cell in which the terminal camps when the terminal is in the idle state (See page 4 paragraph 35, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to the UE using a consolidation measurement of beams in each cell to rank cells and using the ranking of cells to perform cell selection and reselection in the IDLE mode).  Zhang et al. also discloses an alternative A wherein performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises: selecting a first number of beams in each cell of the cells participating in the ranking, and perform the ranking of the cells based on measurement results of the selected first number of beams Page 4 of 13DGN-129US1 (See page 4 paragraphs 38-39 and Figure 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements for each cell are performed on a selected predetermined number of beams determined to be candidate CBs).  Zhang et al. does not specifically disclose that in this alternative A the first number of beams comprise all beams in each cell.  However, Chen, in the field of communications, also teaches multiple embodiments for ranking cells based on beam measurements including an embodiment where an average of all detected beams is used (See page 36 paragraph 431).  It has been held that substituting one known prior art technique of performing with another known prior art technique of performing the same function is merely an obvious variation of the prior art.  Thus, it is believed that substituting using an average of all beams to determine a cell ranking, as suggested by Chen, with one of the cell ranking techniques taught by Zhang et al. is merely an obvious variation of the prior art.  Zhang et al. further discloses an alternative B wherein performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises: in a case that each cell of the cells participating in the ranking comprises a second number of beams having measurement results meeting a first predefined condition, ranking the cells based on the measurement results of the second number of beams; wherein the first predefined condition is that a (See page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements for each cell are performed only on a selected predetermined number of beams, i.e. a second number of beams, determined to be candidate CBs having a signal measurement greater than a threshold).  Zhang et al. does not specifically disclose that in this alternative B the first predefined condition is that a measurement result satisfies an S criterion corresponding to a beam.  However, Chen also teaches embodiments wherein beams are measured and a max beam value satisfying a cell selection criterion S is used to determine a cell selection ranking for a given cell (See page 36 paragraphs 428-429 of Chen).  It has been held that substituting one known prior art technique of performing with another known prior art technique of performing the same function is merely an obvious variation of the prior art.  Thus, it is believed that substituting using a max beam value satisfying a cell selection criterion S to determine a cell ranking, as suggested by Chen, with one of the cell ranking techniques taught by Zhang et al. is merely an obvious variation of the prior art.  Zhang et al. also discloses an alternative C wherein performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises: ranking cells participating the ranking, based on the number of beams satisfying a second predefined condition in each of the cells; wherein the second predefined condition is that a measurement result satisfies an S criterion corresponding to a beam (See page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to embodiments wherein cells are ranked according to the number of beams qualified control beams determined for each cell, i.e. method #1, wherein qualified control beams are candidate control beams having a signal measure greater than a threshold).  Zhang et al. does not specifically disclose that in this alternative C the second predefined condition is that a measurement result satisfies an S criterion corresponding to a beam.  As shown above in the rejection of alternative B, Chen renders obvious using beams satisfying an S criterion.  Thus, this alternative C is rendered obvious for the same reasons as noted above regarding alternative B.  Zhang et al. further discloses an alternative D wherein performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises: ranking the cells participating in the ranking, based on measurement results of a fourth number of beams in a predefined receiving antenna group in each cell; (See page 3 paragraph 32, page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to beams being formed via array antennas such that they are formed by antenna groups, and for reference to embodiments wherein the consolidation measurements for each cell are performed only on a selected predetermined number of beams, i.e. a second number of beams, determined to be candidate CBs having a signal measurement greater than a threshold).  Zhang et al. does not specifically disclose that in this alternative D the fourth number of beams comprise all beams.  As shown above in the rejection of alternative A, Chen renders obvious using all beams.  Thus, this alternative D is rendered obvious for the same reasons as noted above regarding alternative A.  Zhang et al. also discloses an alternative E wherein performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, comprises:  Page 6 of 13DGN-129US1ranking a fifth (See page 4 paragraph 38 and Figure 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements can be the maximum signal measurement of the CB of the set for each cell, i.e. method #2).  Zhang et al. does not specifically disclose that in this alternative E the fifth number is equal to the number for one or more beams measured by the terminal.  As shown above in the rejection of alternative A, Chen renders obvious using all beams.  Thus, this alternative E is rendered obvious for the same reasons as noted above regarding alternative A.  Further, although Zhang et al. does disclose indicating measurement configuration information via broadcasted system information, Zhang et al. does not specifically disclose the measurement configuration information comprises the number of one or more beams measured by a terminal.  However, Khirallah et al., in the field of communications, discloses, a mobile device receiving from a base station information regarding a number of beams currently operated in a neighbor cell that the mobile devices uses to measure the beams (See page 7 paragraph 105 of Khirallah et al.).  Informing a terminal of the number of beams to measure has the advantage of reducing the amount of measurements needed to be performed by the terminal such that the terminal only performs measurements on currently operated beams of cells (See page 7 paragraph 105 of Khirallah et al. for reference to this advantage).  Thus, it would have obvious for one of ordinary skill in 
With respect to claims 2 and 37, Zhang et al. discloses wherein acquiring measurement configuration information of one or more beams, comprises: receiving the measurement configuration information of one or more beams transmitted by a base station through a system broadcast message (See pages 4-5 paragraphs 41-42 of Zhang et al. for reference to the UE receiving configuration information used for measurement of beams via a system information broadcasted by an eNB).  As shown above in the rejections of claims 1, 18, and 35, Khirallah et al. renders obvious measurement configuration information comprises the number of one or more beams measured by a terminal.
With respect to claims 8 and 39, Zhang et al. discloses wherein, in a case of ranking cells participated the ranking, based on the number of beams satisfying the second predefined condition in each of the cells, performing the ranking for the cell reselection based on the measurement result of each of the one or more beams, further comprises: in a case that multiple cells have a same number of beams satisfying the second predefined condition, ranking the multiple cells having the same number of beams satisfying the second predefined condition based on measurement results of a third number of beams satisfying the second predefined condition in each cell, wherein, the third number of beams comprise all of the beams satisfying the second predefined (See page 3 paragraph 34, page 4 paragraphs 39, and Figures 4 and 5 of Zhang et al. for reference to embodiments wherein the cells are ranked according to a combination of the methods, such that if there is a same number of beams determined for multiple cells according to method #1, another method #2-6 may also be used to rank the cells based on the different ways of combining measurements of the determined CBs for each cell to calculate consolidation measurements for each cell).
With respect to claims 10 and 40, Zhang et al. discloses wherein, in case of selecting the first number of beams in each cell of the cells participating in the ranking, and performing the ranking of the cells based on measurement results of the selected first number of beams and in a case that beams in each cell of the cells participating in the ranking are at least two beams, an implementation of ranking the cells by using the measurement results of the at least two beams comprises: acquiring a calculation result of the measurement results of the at least two beams in each of the cells participating in the ranking, and ranking the cells based on the calculation result, wherein the calculation result is an average value or a sum value of the measurement results of the at least two beams, or a weighting value calculated from the measurement results of the at least two beams (See page 4 paragraphs 38-39 and Figure 5 of Zhang et al. for reference to embodiments wherein a consolidation measurement is determined for each cell and used to rank each cell, i.e. according to one or more of methods #1-#6, wherein the consolidation measurements for each cell are calculated in various manners including a mean value of measurements of all candidate CBs, a sum of the measurements of all CBs, and a weighted resulting consolidation measurement for each cell).
With respect to claims 14 and 41, Zhang et al. discloses wherein performing, based on the measurement result of each of the one or more beams, the cell selection /cell reselection of the cell in which the terminal camps when the terminal is in an idle state, further comprises: determining a cell quality of a cell based on the measurement result of each beam, and selecting a cell based on the determined cell quality (See page 4 paragraphs 38-39 and Figure 5 of Zhang et al. for reference to embodiments wherein a consolidation measurement is determined for each cell and used to perform cell selection and cell reselection, i.e. according to methods #1-#6, wherein the consolidation measurements represent cell qualities of each cell based on the beam measurements).
With respect to claims 16 and 42, Zhang et al. discloses wherein determining the cell quality of the cell based on the measurement result of each beam, comprises: determining a cell quality of each cell based on measurement results of an eighth number of beams, wherein the eighth number is the number of beams having optimal measurement results or the number of beams having measurement results higher than a third predefined threshold; or, determining the cell quality of each cell based on measurement results of a ninth number of beams in a receiving antenna group, wherein, the ninth number is less than or equal to the number of all beams in the receiving antenna group cell (See page 3 paragraph 34, page 4 paragraphs 38-39, and Figures 4 and 5 of Zhang et al. for reference to embodiments wherein the consolidation measurements for each cell are performed only on a selected predetermined number of beams, i.e. an eighth or ninth number of beams, determined to be candidate CBs having a signal measurement greater than a threshold, wherein the number of CBs may be less than all beams in a cell).
With respect to claims 17 and 43, Zhang et al. discloses wherein in a case that a cell quality of a cell is determined by using measurement results of at least two beams, determining the cell quality comprises: acquiring a calculation result of the measurement results of the at least two beams, and taking the calculation result as the cell quality, wherein the calculation result is an average value or a sum value of the measurement results of the at least two beams, or a weighting value calculated from the measurement results of the at least two beams (See page 4 paragraphs 38-39 and Figure 5 of Zhang et al. for reference to embodiments wherein a consolidation measurement, i.e. a calculation result, is determined for each cell and used to rank each cell, i.e. according to one or more of methods #1-#6, wherein the consolidation measurements for each cell are calculated in various manners including a mean value of measurements of all candidate CBs, a sum of the measurements of all CBs, and a weighted resulting consolidation measurement for each cell).
	
Claims 3 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Chen and Khirallah et al., and in further view of Kim et al. (U.S. Publication US 2017/0111886 A1).
With respect to claims 3 and 38, although Zhang et al. discloses measuring signal strength of control beams in the cells (See page 3 paragraph 29 for reference to measuring signal strength, signal energy, signal power, signal quality, etc.), Zhang et al. does not specifically disclose the measurements being a Reference Signal Reception Power (RSRP) and/or a Reference Signal Reception Quality (RSRQ) of each of the one or more beams and the control beams comprising at least one of a secondary Synchronization Signal (sSS) and a Demodulation Reference Signal (DMRS); or at least two of the sSS, a primary Synchronization Signal (pSS), and the DMRS.  These types of signals and measurements are well known in the art of cellular communications.  For example Kim et al., in the field of communications, discloses a UE performing measurements SSS beams calculated RSRP/RSRQ measurements for beams (See page 7 paragraph 50 of Kim et al.).  Thus, it is believed it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Kim et al., to use the well-known SSS of transmitted beams to perform the well-known RSRP and RSRQ measurements within the system and method of Zhang et al. in order to determine quality measurements for the beams of cells.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461